WOOD, J., Concurring.
I concur in the judgment in all respects except that I think that plaintiff should be allowed to recover for loss of rentals. Under the terms of the lease the lessee was required to “pay only a reasonable rent during the period of such restoration for such parts, if any, of the demised premises as shall be fit for occupancy by the lessee ’ ’. Evidently, the plaintiff and his tenant agreed upon the proper amount to be paid and the trial court was satisfied that the amount agreed upon was reasonable.